PER CURIAM.
Moore appeals the denial of his motion for post-conviction relief filed pursuant to Florida Rules of Criminal Procedure 3.850. In his motion appellant alleged that the trial court erred when it convicted and sentenced him on two counts of robbery and one count of aggravated assault, because aggravated assault is a lesser included offense of armed robbery.1 Appellant’s motion is insufficient to support the claim for relief sought, for he does not state facts in the petition which are sufficient to show that his rights under the double jeopardy provisions of the Florida and United States Constitution have been violated. The assertion of conclusions of law without specific allegations of fact in support is not adequate in making a claim for relief under Rule 3.850. See: McElroy v. State, 436 So.2d 417 (Fla. 1st DCA 1983).
The order denying the motion for post-conviction relief is AFFIRMED.
SMITH, JOANOS and ZEHMER, JJ., concur.

. The Florida Supreme Court has recently held that aggravated assault is not a necessarily lesser included offense of armed robbery. State v. Baker, 452 So. 927 (Fla.1984).